        Case 1:19-cv-01654-DAD-SAB Document 31 Filed 03/05/21 Page 1 of 2



1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   THOMAS JOHN HEILMAN,                              )   No.: 1:19-cv-01654-NONE-SAB (PC)
                                                       )
12                      Plaintiff,                     )
                                                       )   ORDER ADOPTING FINDINGS AND
13             v.                                      )   RECOMMENDATIONS
                                                       )
14   C. VISS, et.al.,
                                                       )   (Doc. No. 30)
15                    Defendants.                      )
                                                       )
16                                                     )
                                                       )
17                                                     )
18             Plaintiff Thomas John Heilman is appearing pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
20   636(b)(1)(B) and Local Rule 302.
21             On February 3, 2021, the assigned magistrate judge issued findings and recommendations
22   recommending the action be dismissed pursuant to Federal Rule of Civil Procedure 25(a). (Doc. No.
23   30.) The findings and recommendations were served on the parties and contained notice that
24   objections were due within fourteen days. (Id. at 2.) No objections were filed and the time to do has
25   passed.
26             In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this court
27   has conducted a de novo review of this case. Having carefully reviewed the entire file, the court finds
28   the findings and recommendations to be supported by the record and proper analysis.
                                                           1
       Case 1:19-cv-01654-DAD-SAB Document 31 Filed 03/05/21 Page 2 of 2



1         Accordingly,

2         1.    The findings and recommendations issued on February 3, 2021 (Doc. No. 30) are

3               adopted in full; and

4         2.    This action is terminated pursuant to Federal Rule of Civil Procedure 25(a).

5
6    IT IS SO ORDERED.

7      Dated:   March 5, 2021
8                                                 UNITED STATES DISTRICT JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
